DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the semi-spherical shape plug must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Lin et al. (2015/0272394 A1).
Lin et al. discloses the invention including:
Claims 1 and 12; a container 11 comprising side walls defining a cavity (see Fig. 1); a blade assembly 121 disposed within the cavity; and a blending volume reduction device operatively insertable within the cavity, wherein the blending volume reduction device comprises: a cover member 4 operatively contacting the side walls when inserted within the cavity to generally seal a working volume of the container; a handle 7 extending from the cover member; and a pressure valve 6 operatively sealing the working volume of the container from an external environment.
Claim 2; wherein the pressure valve comprises a plug 6 movable between at least a first position and a second position.
Claim 3; the handle comprises an actuator 5 and 7 operatively connected to the plug and operatively translating the plug from the first position to the second position (see Fig. 2 and 5).
Claim 7; the plug comprises an elastomeric material (see para. 0038 and claim 2).
Claim 8; wherein the cover member 4 comprises a first side operatively disposed towards a closed end of the container; a second side disposed opposite the first side; and an aperture 42 formed through the first and the second side.
Claim 13; wherein the cover member comprises an annular gasket (see Fig. 6) disposed about the cover member.
Claim 14; wherein the aperture is formed through a general center of the first side and the second side (see Fig. 2).
Claim 15; wherein the pressure valve allows air to pass through the aperture while preventing solids or fluids from passing through the aperture (see Fig. 2).
Claim 16; wherein a plug member includes an elastomeric gasket (see para. 0038 and claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2015/0272394 A1).
Lin et al. discloses the invention substantially as claimed having a disc shaped plug instead of semi-spherical shape plug.  It would have been an obvious matter of design choice to modify the device of Lin et al. by providing semi-spherical shape plug for having a sealing member, since such modification would have involved a mere See Graham v. John Deere Co., 383 U.S. 1, 148USPQ 459.


Allowable Subject Matter
Claims 17-20 are allowed.
Claims 4-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724